SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

112
KA 12-02203
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ADAM WEBSTER, DEFENDANT-APPELLANT.


KATHLEEN P. REARDON, ROCHESTER, FOR DEFENDANT-APPELLANT.

JASON L. COOK, DISTRICT ATTORNEY, PENN YAN (PATRICK T. CHAMBERLAIN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Yates County Court (W. Patrick
Falvey, J.), rendered October 9, 2012. The judgment convicted
defendant, upon a jury verdict, of failure to register as a sex
offender.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of failure to register as a sex offender
(Correction Law §§ 168-f [4]; 168-t). Defendant failed to preserve
for our review his contention that County Court improperly permitted
the prosecutor to question a defense witness concerning the witness’s
adjudication as a youthful offender (see CPL 470.05 [2]; see generally
People v Murray, 17 AD3d 1042, 1043, lv denied 5 NY3d 792), and we
decline to exercise our power to review that contention as a matter of
discretion in the interest of justice (see CPL 470.15 [6] [a]).
Contrary to defendant’s further contention, we conclude that the
evidence, viewed in the light most favorable to the prosecution (see
People v Contes, 60 NY2d 620, 621), is legally sufficient to support
the conviction. Viewing the evidence in light of the elements of the
crime as charged to the jury (see People v Danielson, 9 NY3d 342,
349), we further conclude that the verdict is not against the weight
of the evidence (see generally People v Bleakley, 69 NY2d 490, 495).
The jury was entitled to credit the testimony of the People’s
witnesses and to reject the conflicting testimony of the defense
witnesses (see People v Moore, 227 AD2d 227, 227, lv denied 88 NY2d
990). Finally, we have considered the alleged deficiencies in defense
counsel’s performance and conclude that defendant received meaningful
                                 -2-                           112
                                                         KA 12-02203

representation (see generally People v Baldi, 54 NY2d 137, 147).




Entered: February 7, 2014                      Frances E. Cafarell
                                               Clerk of the Court